                                       Case 3:18-cv-03748-WHA Document 275 Filed 08/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TATYANA EVGENIEVNA
                                       DREVALEVA,
                                  11                                                   No. C 18-03748 WHA
                                                     Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                   ORDER VACATING HEARING
                                       U.S. DEPARTMENT OF VETERANS
                                  14   AFFAIRS, et al.,
                                  15                 Defendants.

                                  16

                                  17
                                            The August 20 hearing is VACATED. The Court will decide the pending third motion to
                                  18
                                       vacate judgment on the papers.
                                  19
                                            IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: August 6, 2020.
                                  22

                                  23

                                  24                                                     WILLIAM ALSUP
                                                                                         UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
